OFFICE OF THE AlTORNEY            GENERAL        OF TEXAS
                                       AUSTIN


Q-O.NAM4
--




           Honorable Thee. R. Chandler
           County Attorney
           Roberteon Count9
           Freaklin, Texas




                     This will aoknowled
           Ma9 14, 1940, ta which 90
           given oireumstanoes, the
           Preolnot No. I, Robertaon
           hot* prerentee are1



                                                                nt in thr City
                                                               9, ia p8ralenont.
                                                           s nor parfomed
                                                           removil ln ballah
                                                          s hanerto8dwithin
                                                  ahild who ia in A. k
                                                 te in hll*. It appeal-6
                                                 on of tha Justloo ham been




                tend to return,     9et fall    to   reeign.     HoBwec,   no
                one has rtaoeivebword Blrsat frm Mr. Paters to the
                8frO0t that he will sot rettarn. The oitiaen#hig in
                                                                       ,, __.
IF;                                                                             739   a’..



      IIoncrebleThea. R. Chandler, Page 2


           that preoinot are demndlng  that acmeone be ap-
           points4 to such Rosition a8 such absenoe has
           causedthem.undue embarressment.*
                  Artlola ES77 of the Rcviaad Civil Stetutee pro-

               Vihenuver there Is a vaoanog or the justloe
          in any preolnot shall be absent, or unable or un-
          willing to psrform the butien of his ofiioe  the
          nearest justlee in the aounty ma9 taaporariij per-
          form the duties of the oftfos.w
                The above etatute Is oarefully anal9ss4 by Justioe
      Fly of the San Antonio Court of Civil App8al0 in the oaae of
      CraMord vs. Saunders,  et al, &9 t3W102. The oourt hen held
      that the absenoe ot the Justioe of the Peaoe from his prooinot
      414 not, within Itself, oreats a vaoanoy 80 as to permit th6
      appointment of a Justfoe of the Peaoe. The languaugeof ,the
      court is:
                 =Wo are OS the opinion that the oomalmsloaer8~
          aourt is clothed with authority to appoint a jus-
          tice ,or the peaoe on19 where a raomo9 exists in
          the ofriae. It lx olear, from the language of
          Artiole 1657 (now ktiole 8377 1, that a dirtlaotion
          ir dram between a taaanoy and an abeenar, en ln-
          ebllity or an unwlllln~nes~ 80 perform the duties
          of the   offioe.     This is olmr an4 g*lpable from a
          reading of the utdiute..     . .tha vaoanoy aoUl4 bs flll-
          ed b9 the oourt. %%a abwmoa, inability, or WI-'
          xillin&nsss d,onot constitute or pro&me a Vacane9
          under our statutes..     . . The oommis8ioners1 oourt of
          Frio tounty had no suthorit9 to am?oint I ustfoe
          ol the peeos in preolnat ho. 4, bemuse 0x1      Jy em-
          powem      in oaee OS a vaoanay, and the abaenoe of
          the inaumbent did not oonatitute a vaoano9....,
          The reoord rhows that no vaoaooy existed in pre-
          cinct No. 4, and that the ,Iuatlorwan simply ab-
          sent,--r0r how long, not appsaring. There wns no
          vacanog to be filled by the oommlseloner~* oourt,
          and it woula seem thst it is evident that two
          diiferent persons omnot at the seme time be in
          actual oaoupstion snd exercrkseOS an otiics Sor
          whloh one fnaumbent on19 Is provided by law....
&
;.                                                                  ‘~.
                                                                     --- 740

     Eonorable Thos. R. ChanBler, Page 3


            There is no statute in Teraa deolarlng that the
            office of justloe of the peace shall peooae
            vaoant by ree8on of the absenoe o? the inoumbent,
            and we err of the opinion no vaoanog existed in
            the offioe,...."
                  Beotlon 14, Article 16 of the Constitution of Texas

                 *All 01~11 ofiloerr shall reside within the
            Stats; and all dlstrlot or oounty ofrioars within
            their districts or countle8, and shall keep their
            offloee et suoh plaoes a8 may be require4 bg law;
            end failure to oomply with this oondltlon shall
            vacate the offloe 80 held.*
                The above aeotlon requires dlstrlot and oounty offi-
     aeri   6o re824e within their dlstrlots or counties. An otfloe
     18 veoitsd by non-om~pllanoewith thla requirement, an4 when
     euoh vaoanor exletr jn any offlce nemad in Artlale e965, Lh is
     the duty of the ooanuiscrioners*aourt to fill it. 9uctloe8,of
     the F'eaooere included in Art&ale e3fi5. Ehllnger ve. Rankin,
     ec SW’e40.

               The feats In the Ehlinger ease were these: Rankln
     war the duly eleoted county olerk of h9eSe   Count9 and tem-
      orarflp movsU hie resldenoe to Austin, Travis County, Texes.
     4he oommi8mioners* oourt of Fapette County tleolarrdthe oftiae
     iaoant and appointed EhlingeP to the oifiae. Rankin there-
     after brought thi8 rult to rartrailnEhllnger from interferrlng
     with him in the performmoe of the duties of the offloe. dud&
     ment was rendered for plaintlfi an4 reversed by the oourt of
     oivil appeal&   We deem It imperative to here quote from the
     deolslon et length beaause we think it determinative of the
     question before ~8. The oourt said!
                 "There wao no error In the ruling of the oourt
            In 8o far a8 it held that lnjunotlon was 8 proper
            remedy in oases of thlr aheraoter, end the principal
            question that we deal with is the a&ion of the oourt
            in sustaining the demurrer to appellant*8enswar,
            setting up title to the ofl'loeby virtue of the
            appointment by the aommlssioner8* oourt. The appellee
            oontends that the juflpent of the trial court tn mm-
            tainlng the demurrer to the anIiw8rin this respect
neble Thee. H. Chundler,E'agS4


 CS5 b8 3UStSiQ~a b:,lrirW3 of 6eOtiO5 84, art. 5,
 of tha present oonstitutlon; and that the mm-
 mleeionare* oourt hna no authority to dealer8 the
 oifloi~or oounty olark veoent, end to appoint
 eppellent %hllwer, baoauee the question Is one
 judlolal lo oharaater, and the ac#naleelo~re court
 18 not by lev rested with eny authcrlty Or jurie-
 dlatioa to pass upon euah gueefione,but the ox-
 olaelve ~url.Qlotlon5. oonferred upon the dle-
 trlot oourt by virtue of the eeetion of the eon-
 8tltUtIan $d3t mentioned. Thte eeatlon provldre
 that the dietriot aourte, or the judges thereat,
 euty remwe certain ofSiaer8 for otf5e5af mIssOn-
 &at, hebltuel drunkenz~eee, and for other omeee,
 eta. The power of the dletrlot oourt under this
 provieior~of the conatltutloaundoubtedly exist.
 to remove ocrtain OfflcSre frarntheir offioee,




   e veoana       ,ea   ointment
                               o,rnome 8U
grgv      TL%~hreq%ee      thet if a vaaeE$%ete
        office of oounty 6l.rk;tiw oomm5ea5or1we'
 oourt shall appoint edge suitable person to tie
 Lt, sad about tlibpower Of the oowt in this m-
 epaotthem  is no qusstfon. Bection 14     art. 16,
ot the present oonetitutlon roads as to i lous:
**All~oir51 ofticere shell reside dthln the state;
end all dletrlot or eouaty off5oere wlthfn their
dletr5ote or oountiss, md shell Leap thellrof-
floes et eueh plaoee ee my be required br lawi
end frilwe to aomplp ~5th this aonditlcpn shall
tacrateth* or?lae 80 held.* Tble provielo~ of the
aonetltutioa, in so-far es it roletee td the plaoe
o? resideas* of the several etete,~4istrlet,   ma
county officers,   ie eel?-eaeating, end requires
no legimlatfre action to put It ltio.?orae   and
&feat.     The prOVl810n of tbe~oonet5tutl0n 18 ox-
press   in deolering tlmt oounty offi#re shell n-
ride althin their counties. This.pmavielon itlQent-
ly  5~~58  that the county aentloaed fe the aaunt~
 in whioh the orfiaer was elected. Then ~oUwe
tb8 dealaretion, In efteat, that thb railups to
                                                               I.   ._..




                                                                           742

Ronorablo Thou. R, Chandler, Fag0 6


     so reeida in said oountf shall vaoate the oiiiee.
     The oonetltutlon 18 ,expraesupon thla point. The
     oonetltutlon 18 orprees upon this point. xt aa-
     aleree, In efteot, that the iallure to acmpl) with
     ftetsm8 rfth rararenos to rasidenoe will bring
     about    a vaoaaay   in the offiae.   If an oftloer ra-
     movee from the county, and latabllahel a reeidenoe
     elsewhere, this is a taat that, by reason of the
     provlsion of ths oonetltutloa quoted, vaoetee the
     afflae to whloh he wee eleoted end to whloh ho hen




    to aa..offla*,or to rtmtovea logally quallf50d otti-
    06r $‘+mmhis orrloe , Sor the jurledlotloa 5a this
    mattar Uee within theiaxaluefv~ ooaalzenoo m the
    4letr5ot oour%; but if, es a feat. i reoinoy door
    exist. then lb beomee tha duty or tha oQBal8sloa-
    we’ aourt to fill   it .
          *The anewer in this aaee that sets up the
     jument   of’@e aommleelonere* Court deolerl~      that
     the appellee had vaaated his oifloe preeentr    no
     valia or IselL defenee, as that  court ha no jurie-
     ulotlon to adjudioato  this quastlon, exo6pt in so
     far as lt may have been nsaeeearp to go into this
    ‘ia& In order for the oourt to sstieiy itself that
     a ol.roumetancehad arisen that author&d or -qdr-
    0a it to appoint an offlaer to an 0rria0 they were
    rsqulrsd to fill, it a vaoaney la fast existed.
    But the anmwer in.averrl~ the fast that tha lpgellee
    ha4 removed from the county of Fayette,   and had
    thmeby vaortsd his orfloe, and thet the oourt, upon
    that feat, h5a legally appointed the appellant
    Xhllngsr, aad that he had duly qualified as euah
    apppaintee,prssrnted an issue of raat,   if trua, whlah
    would have euthorlieedthe aourt to appoint hia to
                                                                                  i


                                                                    .i   _-.




                                                                               743.

Honorable Than. 2. Chandler, Page 6


     the ofiiae, and wkloh would authorize Ci3:to ro-
     teln en4 hold It s,nalns% the aleinusof appollee.
     The eotioo       cl tha o~imleslona~s* oourt in appoint-
     ing the tppellant is tc bs determined by the then
     exieting feats; snd If they show that the rrppellee
     had perrznently remwod ftvm the county, then a
     taoamy retmilted,end the oov t had authority to
     1113, it by ths appointment of ChlinY~r. me answer
     in tliisrespect presented an issue of fast, end
     the question to be datemined iron.theea avemente
     la, had the hypellee re?r.oved     from the oountp? If
     this W&B true, a vaoanop in the orflce resulted by
     virtue or the eeotion of the aonctitution       dlsoum-
     ad, and it bscaa;ethe duty of the oce.mIe6Ionfms~
     OGUrt    t0 iill    the vaoanop.  The qwmtloa of *oaBoy,
     in the main, is one of raot, a8 arie@lr under”%he
     provitslan    of the aonatitutlon; end, it thlr,exlat8
     aa s ,faot, hppellee, RmkSn, ahoW no right to the
     ofrioe.*     (Underrooring   our8   I


          ft 18 apparent from a omefpl conoidention of the
above ca8e that the ooorniMioner8f oourt le veated with es-
oluaive jurlod$otion to deetire a vaornoy in the office hers
Involved, if a~reoanoy doer ln,faot exi8t.. This departsent
Is aoeordlngl~ without au%horlty to patm upon t& t6Ot     *it&a-
tlon befols,ue and reipe%tfully imggerta ,that  pour ocmlaaion-
era* acurb lnvestle;rrt~ the prsaent abmbnoe or the juatloa or
the peaae rfth the end in view ef detexminln% wlmthar luuh
absence, In the li@t of ~11 the attending ifiot(8  and cirotnn-
sitames, i* of mob permmenag a~)to constitute a vaomoy in
fact. Having;done 60, tho oourt, la the extmloe of ita
Qlsoretlon, will then be 6uthoFimeB to paso mob order aa It
deem neoeesary and 6drisabXe in tha pmalrer.

                                             Very   truly   youra